FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4857
                 _____________________________

KYLE FALES,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

                         January 22, 2019


PER CURIAM.

     A jury found Appellant guilty of multiple offenses arising out
of a physical altercation between Appellant and his girlfriend’s
son. Appellant filed a motion for new trial arguing that the trial
court erred in denying his motions for judgment of acquittal and
that the jury’s verdict was contrary to the law and the weight of
the evidence. The trial court denied the motion, stating: “It was a
good clean trial. I didn’t see any error in the trial.”

     On appeal, Appellant argues that the trial court did not use
the correct standard when ruling on his motion for new trial. We
agree. “No error in the trial” is not the correct standard to use
when ruling on a motion for new trial because the motion requires
the trial court to “evaluate whether a jury’s verdict is contrary to
the weight of the evidence and to act, in effect, as an additional
juror.” Jordan v. State, 244 So. 3d 1178, 1179 (Fla. 1st DCA 2018);
see also Tibbs v. State, 397 So. 2d 1120, 1123 (Fla. 1981)
(explaining that, when ruling on a motion for new trial, the trial
court is required to evaluate the weight of the evidence and
determine whether “a greater amount of credible evidence
supports one side of an issue or cause than the other”).

     This conclusion is not undercut by our recent decisions in Bell
v. State, 248 So. 3d 208 (Fla. 1st DCA 2018), and Moreland v. State,
253 So. 3d 1245 (Fla. 1st DCA 2018), because those cases are
distinguishable. There was no indication that the trial courts in
those cases used the wrong standard when ruling on the
defendants’ motions for new trial because the courts essentially
denied the motions without explanation. See Bell, 248 So. 3d at
210 (“Bell raised both sufficiency-of-the-evidence and weight-of-
the-evidence arguments in his new-trial motions. While the judges’
oral rulings only addressed the standard for the sufficiency
arguments, it does not follow that the judges applied the
sufficiency standard to the weight-of-the-evidence arguments.”);
Moreland, 253 So. 3d at 1247 (explaining that the trial court’s
ruling on the motion for new trial included two independent
clauses that directly corresponded with the motion’s arguments
and noting that the clause addressing the arguments that the
verdict was contrary to the law and the weight of the evidence
“simply denied the . . . motion without any comment”). Here, by
contrast, the trial court explained why it denied Appellant’s
motion for new trial and that explanation cannot be squared with
the standard that is to be applied when ruling on a motion for new
trial. Accord Baker v. State, 2018 WL 6803700 (Fla. 1st DCA Dec.
27, 2018) (distinguishing Bell and Moreland because the trial
court’s “explicit reference to its rulings during trial” indicated that
the court did not use the correct standard when ruling on the
defendant’s motion for new trial).

    Accordingly, we reverse and remand for reconsideration of the
motion for new trial under the correct standard.

    REVERSED and REMANDED for further proceedings.

WETHERELL, BILBREY, and M.K. THOMAS, JJ., concur.


                                  2
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Joanna Aurica Mauer,
Assistant Public Defender, Tallahassee, for Appellant.

Ashley Brooke Moody, Attorney General, and Daniel Krumbholz,
Assistant Attorney General, Tallahassee, for Appellee.




                             3